Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Warwick, Ishii et al., Fuji, Zeng et al. and Komori et al. teach an omni-wheel, comprising: a shaft; a plurality of rollers circumferentially arranged about the shaft and arranged radially outward from the shaft; a braking device, comprising: an at least one clutch member arranged about the shaft, the at least one clutch member having an outer diameter; an at least one brake pad arranged on the outer diameter of the at least one clutch member; and an actuator arranged to displace the at least one clutch member.
The prior art of record does not teach an omni-wheel, comprising: at least one flexible clutch member; wherein the at least one flexible clutch member expands radially outward when axially displaced by the actuator, displacing the at least one brake pad arranged on the outer diameter of the at least one flexible clutch member radially outward to contact at least one of the plurality of rollers, thereby preventing rotation of the roller.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, Tuesday and Thursday, 7:00AM-3:00PM, Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTW
August 12, 2022